Title: From George Washington to Robert Cary & Company, 20 September 1764
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernn Septr 20th 1764.

You will now receive Invoices for such Goods as are wanting for Master Custis and myself on York Rivr which I beg may be sent as early as possible as the Hoes will be very much wanted (owing to the useless ones lately sent) and the Seins come too

late for the fishing Season if any ways delayed. I am Gentn Yr Most Obedt Hble Servt

Go: Washington

